        Case 3:18-cv-00056-RCJ-CLB Document 57 Filed 02/04/20 Page 1 of 4



 1   Byron L. Ames, Esq. (#7581)
     AMES & AMES, LLP
 2   8275 S. Eastern Ave, Ste. 200-723
 3   Las Vegas, Nevada 89123
     Telephone: (702) 800-5413
 4   Facsimile: (702) 800-5427
     bames@amesfirm.com
 5   Attorneys for G.D. Eastlick, Inc.,
 6   and Edward Charles Jobe

 7                             UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
      SEAN MCMANMON, individually;
10    ESEAN MCMANMON, as Administrator
      of the Estate of SUZANNE D.
11    MCMANNON, Deceased,
12
                       Plaintiff,                Case No. 3:18-cv-00056-RCJ-CBC
13
               v.
14
      G.D. EASTLICK, INC., a Montana
15
      corporation; EDWARD CHARLES JOBE,
16    an individual; DOES I-X and ROE
      CORPORATIONS I-X, inclusive.
17
                       Defendant.
18
19    __________________________________

20
      CYNTHIA CAMILLERI, Individually
21
22                     Plaintiff,

23             v.
24
      G.D. EASTLICK, INC., a Montana
25    corporation; EDWARD CHARLES JOBE,
      an individual; DOES I-X and ROE
26    CORPORATIONS I-X, inclusive.
27                     Defendant.
28
        Case 3:18-cv-00056-RCJ-CLB Document 57 Filed 02/04/20 Page 2 of 4



 1    __________________________________
 2    VICTOR GIBSON; MESKEREM
 3    GIBSON,

 4                       Plaintiffs,
 5              v.
 6
      EDWARD CHARLES JOBE; G.D.
 7    EASTLICK, INC.; DOES I-V and ROE
      CORPORATIONS VI-X, inclusive.
 8                 Defendants.
 9
10                   STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
11           IT IS HEREBY STIPULATED AND AGREED, by and between defendants G.D.
12
     EASTLICK, INC., and EDWARD CHARLES JOBE, through their counsel, Byron L. Ames,
13
     Esq., of the law firm of Ames & Ames, LLP and Plaintiff SEAN MCMANMON individually
14
15 and as administrator of the Estate of SUZANNE D. MCMANMON, through their counsel
16 Gregg A. Hubley of the law firm of Arias Sanguinetti Wang & Torrijos, LLP; Plaintiffs
17 VICTOR and MESKEREM GIBSON, through their attorney Daniel S. Simon of the law firm
18
     Simon Law; and Plaintiff CYNTHIA CAMILLERI, through her attorney Brian J. Malloy of
19
     the Brandi Law Firm, as follows:
20
21           IT IS HEREBY STIPULATED, ADJUDGED AND DECREED that the parties have

22 negotiated an out-of-court settlement regarding the claims of the Plaintiffs, in all capacities as
23   listed in the caption of this matter.
24
     ///
25
     ///
26
     ///
27
28
        Case 3:18-cv-00056-RCJ-CLB Document 57 Filed 02/04/20 Page 3 of 4



 1          IT IS FURTHER STIPULATED, ADJUDGED AND DECREED that the parties
 2   acknowledge and agree that the claims made by the Plaintiffs in this case be hereby dismissed
 3
     with prejudice.
 4
 5          Dated this 4th day of February, 2020.
 6
 7    By: Brian J. Malloy                         By: Benjamin J. Miller
      (Signed with permission)                    Daniel S. Simon
 8    Brian J. Malloy                             Benjamin J. Miller
 9    The Brandi Law Firm                         Simon Law
      354n Pine Street, Third Floor               810 South Casion Center Blvd.
10    San Francisco, CA 94101                     Las Vegas, VB 89101
      Attorneys for Plaintiff Cynthia Camilleri   Attorney for Plaintiffs Victor and Meskerem
11                                                Gibson
12
13    By: Adam J. Savin_________                  By: Byron L. Ames
      (Signed with permission)                    Byron L. Ames, Esq.
14    Adam J. Savin                               Ames & Ames, LLP
      Savin & Bursk                               8275 S. Eastern Ave.
15
      17337 Ventura BLvd., Ste 200                Las Vegas, NV 89123
16    Encino, CA 91316                            Attorney for G.D. Eastlick, Inc.,
      Attorneys for Sean McManmon and the         and Edward Charles Jobe
17    Estate of Suzanne McManmon
18
     ///
19
     ///
20
     ///
21
22   ///

23   ///
24
     ///
25
     ///
26
     ///
27
28   ///
        Case 3:18-cv-00056-RCJ-CLB Document 57 Filed 02/04/20 Page 4 of 4



 1                                               ORDER
 2          Pursuant to the foregoing Stipulation and good cause showing therefore:
 3
            IT IS HEREBY ORDERED, ADJUDGED and DECREED that the claims of all
 4
     parties, in all capacities as listed in the caption of this matter, in this action be, and the same
 5
 6   hereby are dismissed with prejudice.

 7          DATED this 6th day of February, 2020.
 8
 9
10
                                                    ___________________________________
11                                                  JUDGE ROBERT C. JONES
12
13   Submitted by:
     AMES & AMES, LLP
14
15
     /s/ Byron L. Ames
16   BYRON L. AMES, ESQ.
     Nevada Bar No. 7581
17   8275 S. Eastern Ave.
     Ste. 200-723
18
     Las Vegas, NV 89123
19   Attorneys for G.D. Eastlick, Inc.,
     and Edward Charles Jobe
20
21
22
23
24
25
26
27
28
